PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/267,710
Filing Date: 1 May 2014
Appellant(s): Swartzel, Elizabeth, Ann



__________________
Richard Mescher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2021 and supplemented on 06/21/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant's arguments have been fully considered but they are not persuasive. 

1) Regarding the rejection of claims 1-3, 8-12, and 17-22 under 35 U.S.C. 103 as being unpatentable over WEBER (US 4,961,522) in view of ANDREWS (522,186) or DZESKEWIEZ (US D296, 092) or DION-BILDSTEIN (US 20020148868).  Appellant asserts that a) the claims requires the limitations “wherein the first and second straps and the first and second fasteners are configured to form the first and second loops respectively in the same direction when the first fastener portion of the first fastener is selectively secured to the second fastener portion of the first fastener and the first fastener portion of the second fastener is selectively secured to the second fastener portion of the second fastener so that one of the first and second loops is looped outwardly and the other of the first and second loops is looped inwardly” and “wherein the first and second straps and the first and second fasteners are configured to overlap when the first fastener portion of the first fastener is selectively secured to the second fastener portion of the second fastener when the first and second loops are not formed and the first fastener portion of but they must be twisted to do so, and c) Andrews, Dzeskewiez, and Dion-Bildstein each disclose straps forming loops in the same direction but they are not connected together in an overlapping manner to form a handle and the combinations with Andrews or Dzeskewicz or Dion-Bildstein et al. are not obvious.
The examiner submits: i) Note that the differences between claim 1 and Weber’s bag in fig. 1 is the direction of the loop straps at 18.  When attaching these two straps, one of ordinary skill in the art can recognize the direction of the loop straps at 18 can be either facing outward or inward together or facing in the same, or a probability of 50% which is predictable variation and within common sense. Whether the secondary references of Andrews or Dzeskewicz or Dion-Bildstein et al. being applied or not, it would have been obvious to one of ordinary skill in the art to provide the two straps in the same direction, ii) Andrews or Dzeskewicz or Dion-Bildstein et al., each teaches the loops being formed on both ends of a bag can be in the same direction, as confirmed by appellant, and these art are within the same analogous art, iii) Weber teaches the fastener of one strap can be attached to fastener on the other strap.  Note the term “selected” which mean that the any of the male fastener can be “selected” to mate with any female “selected” female on the other strap. Using this teaching from the primary reference, one can configuration the elongated strap 18 when facing in the same direction as modified by Andrews or Dzeskewicz or Dion-Bildstein to have the first fastener portion of the first fastener is 
 The free end of each strap 18 is provided with a series of spaced male 19 and female 21 snap fasteners or snaps so that a selected male snap 19 of one strap 18 can be releasably engaged with a selected female snap 21 on the other strap 18

Also, there is nothing in Weber teaches the strap must be twisted in order for the two strap to be connected, and iv) Dion-Bildstein teaches the same arrangement of so that when strap would face in the same direction note that the same cooperating type portion 28 would be on the left and the same type of cooperating portion 26 would be on the right as set forth supra, and the straps are capable of overlapped without twisting because of the exact same arrangement as Appellant’s.  This arrangement would enable the overlapping of the strap without twisting. 

2) Regarding the rejection of claims 1-3, 8-12, and 17-22 under 35 U.S.C. 103 as being unpatentable over  WEBER (US 4,961,522) in view of FILDAM ET AL.(US 7,238,081).  Appellant asserts that: a) Weber teaches the overlapping of the straps but the straps must be twisted, b) Fildan fails to teach the overlapping of the straps to form a handle.  
The examiner submits: i) Nowhere in Weber teaches the straps must be twisted to form a handle.  Weber teaches any selected male snap 19 of one strap 18 can be releasably engaged with any selected female snap 21 on the other strap 18, ii) The reversible snap fasteners in Fildan is the equivalent of the snap fasteners in Weber.  Furthermore, one of ordinary skill in this art would be able to substitute of one type of fastener for another, and iii) The reversible snap fasteners in Fildan would allow the strap to be connected such that the straps do not have to be twisted since one can make the attachment on both sides of the straps.

3) Regarding the rejection of claims 10 and 17 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by DION-BILDSTEIN (US 20020148868).   Appellant asserts Dion-Bildstein fails to teach the limitations “wherein the first and second straps and the first and second fasteners are configured to overlap when the first fastener portion of the first fastener is selectively secured to the second fastener portion of the second fastener when the first and second loops are not formed and the first fastener portion of the second fastener is secured to the second fastener portion of the first fastener when the first and second loops are not formed so that the first and second straps each extend between the first and second ends of the body and overlap between the first and second fasteners without twisting to form a handle”.  The examiner submits that this limitation is an intended use by the recitation “are configured to overlap”.  When the strap 16 and 18 are un-twisted in the counter clockwise direction of 90 degrees, the strap would face in the same direction note that the same cooperating type portion 28 would be on the left and the same type of cooperating portion 26 would be on the right.  This arrangement is the same as the arrangement of Appellant’s fig. 4 where both of the same cooperating portions on the left, and the same cooperating portions on the right.  This is confirmed by the same arrangement of fasteners cooperating portions 26 and 28 in fig. 2.

4. Regarding the rejections of claims 10 and 17 under 35 U.S.C. 103 as being unpatentable over DION-BILDSTEIN (US 20020148868) in view of FILDAM ET AL.(US 7,238,081). Appellant asserts that: a) Appellant rehashes the same argument that DION-BILDSTEIN does not teaches the limitations, as set forth supra, b) the combination with Fildam is not obvious because Fildam is not connected together in overlapping manner to form a handle. 

Although snaps, hooks, clips, and latches may be used as attachment mechanisms, (with emphasis)

iii) Note that these fasteners are equivalent and one or ordinary skill in the art would know to use the different type of fasteners as alternative.  To use the snap fasteners in Fildam would have been obvious for convenience, i.e., since these snap fasteners are reversible, one would form the loop on either sides of the strap without looking to see which side the fastener is located.

	5) Regarding the rejection of claims 1-3, 8-12, and 17-22 under 35 U.S.C. 103 as being unpatentable over DION-BILDSTEIN (US 20020148868) in view of WEBER (US 4,961,522) or BOROQUE (20100306902).  Appellant asserts: a) Appellant rehashes the same argument that Dion-Bildstein does not teaches the limitations of the strap overlapped without twisting, b) Weber does not have an adjustable strap, c) the straps in Dion-Bildstein cannot combine with Weber or Boroque.
 i) Dion-Bildstein teaches the two loops can be attached with any external objects:
[0014] Additionally, in the preferred embodiment, straps extend upwardly on  both sides of the top ring of a mesh cone-shaped vessel and are intended to loop around a portion of the environmental object by means of attachment mechanisms on both ends of said straps.

…attachment means at the second ends of each of said straps for removably securing said straps to the external support by encircling same. (Claim 1), (with emphasis)


..the loops formed by straps 18 can be used to engage with connector rings or similar devices 22 fastened at  the extremities of elongated, flexible, adjustable independent strap member 23  to provide a second mode of bag support as might be seen in FIG. 11, which  discloses a shoulder carrying mode. (with emphasis) 

iii) Boroque teaches an adjustable an adjustable strap in figs 2-3 and this adjustable strap to enable one to carry a bag on the shoulder in figs. 15-17.  Boroque also teaches the strap can be provide on a variety of bags as a shoulder strap:
More specifically, it relates to a strap component designed using snap fasteners and metal rings that allows for the strap to be utilized as an adjustable belt that can be configured to create various styles, an adjustable handbag strap that can be configured into varying lengths to achieve various styles and functions for new and existing handbags with existing rings to include purses, shoulder bags and messenger bags. (with emphasis)

	iv)There is an explicit teaching in the primary reference of Dion-Bildstein to attach the two loops with other objects.  Under KSR, one can use the bag with a shoulder strap of Weber or Bourque and this does not go beyond the skill of one of ordinary skill in the art and since these are directed to the same analogous art. 

For the above reasons, it is believed that the rejections should be sustained.


Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/TRI M MAI/            Examiner, Art Unit 3733                                                                                                                                                                                            


Conferees:
/JOHN K FRISTOE JR/            Supervisory Patent Examiner, Art Unit 3733           

/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.